210 F.2d 261
O. & Y. NURIv.THE JOHANNA et al.THE CUMA.
No. 6737.
United States Court of Appeals Fourth Circuit.
Argued January 14, 1954.
Decided January 27, 1954.

William G. Symmers, New York City (John W. Oast, Jr., Norfolk, Va., Dow & Symmers, and David H. Batchelder, Jr., New York City, on the brief), for appellant.
Michael B. Wagenheim, Norfolk, Va. (Hill Rivkins, Middleton, Louis & Warburton, and George B. Warburton, New York City, on the brief), for appellees.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a decree dismissing a suit in admiralty brought by the owners of a Turkish vessel which was sunk as the result of a collision with a German vessel in the North Sea. The appellant has produced in this court evidence which was not before the District Court as to the availability of witnesses to establish the cause of the collision, a matter which seems to have had considerable weight with the District Judge in arriving at his decision in a case of which he might otherwise very properly have taken jurisdiction. We shall accordingly vacate the decree appealed from and remand the case to the District Court in order that the District Judge may exercise his discretion with respect to accepting jurisdiction in the light of the evidence produced in this court and of any further evidence that may be produced before him, and of the principles of law properly applicable in the premises. See The Belgenland, 114 U.S. 355, 5 S. Ct. 860, 29 L. Ed. 152; Heredia v. Davies, 4 Cir., 12 F.2d 500; and The Fletero v. Arias, 4 Cir., 206 F.2d 267.


2
Decree vacated and case remanded with directions.